 

EXHIBIT 10.1

 

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
Bid Protest

SPHERIX, INC,

 

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

 

 

v.

 

 

Civil Action No. 06-55C

 

 

 

(Judge Susan G. Braden)

 

 

 

 

THE UNITED STATES,

 

 

 

 

 

 

 

Defendant,

 

 

 

 

 

 

 

and,

 

 

 

 

 

 

 

RESERVEAMERICA HOLDINGS, INC.,

 

 

 

 

 

 

 

Defendant-Intervenor.

 

 

 

 

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (“Agreement”) is made and entered into by and among
Spherix Incorporated, a Delaware corporation (“Spherix”), and the United States
of America (“United States”), collectively the “Parties”.

PREAMBLE:

WHEREAS, Spherix submitted a proposal in response to U.S. Department of
Agriculture, National Forest Service (“USDA” or “Forest Service”) Solicitation
No. WO-04-06VM (“The Solicitation”) to develop and operate a consolidated
National Recreation Reservation Services (“NRRS”) system.

WHEREAS, in June of 2005, the USDA awarded a contract to ReserveAmerica (the
“NRRS Contract”) pursuant to the Solicitation.

WHEREAS, Spherix filed a protest challenging USDA’s award of the NRRS Contract
to ReserveAmerica and such protest has been docketed as Spherix, Inc. v. United
States of America, Civil Action No. 06-55C in the United States Court of Federal
Claims (the “Spherix Protest”).

WHEREAS, Spherix and the United States now desire to compromise and settle all
issues raised in the Protest and by USDA’s June 2005 award of the NRRS Contract
to ReserveAmerica.

1


--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the promises and covenants contained herein,
the parties to this Agreement do hereby agree, represent, and covenant as
follows:

1.             Payment to Spherix.  The United States agrees to pay to Spherix
the sum of Three Million, Two Hundred and Fifty Thousand Dollars ($3,250,000)
(the “Principal Amount”) in accordance with the following terms:

a.             For purposes of this agreement, “Payment” means wire transfer of
the Principal Amount into the bank account designated by Spherix.

b.             For purposes of receiving Payment of the Principal Amount,
Spherix designates the following bank account:

 

Bank Name:

 

Citibank FSB

 

 

 

 

500 W. Madison

 

 

 

 

Chicago, IL 60661

 

 

ABA/Routing Number:

 

271-070-801

 

 

Account Number:

 

800529670

 

 

Account Name:

 

Winston & Strawn LLP

 

 

 

 

CE Control IOLTA

 

 

Reference:

 

Spherix, Inc. Number 103510

 

2.             Dismissal of Protest and Release of Claims.  Spherix hereby
agrees that upon receipt from the United States of the Principal Amount it will
dismiss, with prejudice, the Spherix Protest and forever release all protests,
claims, causes of action, suits or demands Spherix may have now, or in the
future, concerning USDA’s award of the NRRS Contract under the Solicitation.

3.             Binding effect.  This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their successors and assigns, except
as is expressly provided to the contrary herein. This Agreement shall not confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and assigns.

4.             No Admission of Liability.  This Agreement is entered into solely
for the purposes of resolving disputed claims based on disputed facts and
allegations and to avoid the inconvenience and expense of litigation. The
parties deny any wrongdoing or liability of any kind in connection with the
Protest or the Forest Service’s June 2005 contract award to ReserveAmerica under
Solicitation No. WO-04-06VM to provide a consolidated National Recreation
Reservation Services system.

5.             Counterparts.  This Agreement may be executed by facsimile and in
several counterparts, each of which shall be deemed an original, and said
counterparts shall constitute but one and the same instrument, which may be
sufficiently evidenced by any one counterpart.

6.             Representation of Authority.  The parties represent and warrant
that: (1) they have carefully read this Agreement; (2) they know and understand
the contents thereof; (3) they have had the opportunity to discuss it and its
effects with their advisors and attorneys; (4) they have

2


--------------------------------------------------------------------------------




signed it as their free and voluntary act; and (5) they, and the signatories
hereto, have full and legal authority to enter  into this binding agreement on
their behalf.

IN WITNESS WHEREOF, the parties hereto have entered into this Settlement
Agreement, which shall be considered “executed” as of the date both parties have
signed the Agreement.

/s/ Eric J. Marcotte

 

PETER D. KEISLER

Eric J. Marcotte

 

Assistant Attorney General

WINSTON & STRAWN LLP

 

/s/ David M. Cohen

1700 K Street, N.W.

 

DAVID M. COHEN

Washington, DC 20006

 

Director

(202) 282-5721

 

 

Fax: (202) 282-5100

 

 

 

 

/s/ Kyle Chadwick

Counsel of Record for Plaintiff Spherix Inc.

 

KYLE CHADWICK

 

 

Senior Trial Counsel

Dated: October 18, 2006

 

Commercial Litigation Branch

 

 

Civil Division

 

 

Department of Justice

 

 

Attn: Classification Unit

 

 

1100 L Street, N.W., 8th Floor

 

 

Washington, D.C. 20530

 

 

Tele: (202) 305-7562

 

 

Fax: (202) 305-7644

 

 

 

 

 

Attorneys for Defendant

 

 

 

 

 

Dated: October 19, 2006

 

 

 

 

3


--------------------------------------------------------------------------------